                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                       NO:     7:12-CR-37-FA-10

UNITED STATES OF AMERICA



v.                                                     ORDER



LUIS RENTERIA



      Showing on the court’s dockets are two motions to seal

documents related to sentencing in defendant’s long-closed

criminal case.   See ECF Nos. 489 and 497.          On December 5, 2014,

the court entered in an order sealing various documents related to

sentencing filed by both parties.       See ECF No. 498.              However, that

order omitted to mention the aforementioned motions.                  For good

cause shown, those motions to seal are GRANTED.

     The Clerk is directed to send a copy of this Order to counsel

of record.

     IT IS SO ORDERED this 31st day of March, 2021 nunc pro tunc

to December 5, 2014.

                                 ENTER:


                                David A. Faber
                                Senior United States District Judge




      Case 7:12-cr-00037-FA Document 1054 Filed 03/31/21 Page 1 of 1
